United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0600
Issued: October 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2018 appellant filed a timely appeal from a December 11, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated December 9, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of the claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 1, 2015 appellant, then a 66-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed a left foot condition due to prolonged
1

5 U.S.C. § 8101 et seq.

walking and standing. The employing establishment noted that she had been on limited duty since
February 5, 1998 and had retired on August 1, 2015.
Appellant provided a narrative statement and asserted that she was constantly on her feet
in the performance of her federal job duties. She contended that she delivered mail for 18 years
beginning in 1980. Appellant later worked as a window clerk standing on tile floors. She alleged
that she generally worked eight hours a day.
In a development letter dated December 10, 2015, OWCP requested additional factual and
medical evidence in support of appellant’s occupational disease claim. It afforded her 30 days for
response.
In a report dated November 17, 2015, Dr. Basimah Khulusi, a Board-certified physiatrist,
examined appellant’s left foot. She noted that appellant performed light-duty work since 1998 due
to the accepted condition of carpal tunnel syndrome. Dr. Khulusi reported that appellant worked
as a letter carrier for the first 18 years of her 35-year career. She noted that prior to her retirement
appellant’s light-duty work consisted of delivering express mail, parcel pick up, collections, and
picking up mail from another employing establishment facility. Appellant also performed the
duties of a window clerk. She noted that her left foot condition began in March 2015. Dr. Khulusi
diagnosed left heel spur, and left plantar fasciitis. She noted that appellant worked on her feet for
most of her career and that her work activities had resulted in repetitive straining of the soft tissue
structures of her feet leading to the development of the bone spur on the left and the development
of plantar fasciitis affecting the left foot.
On December 28, 2015 appellant provided a narrative statement in response to OWCP’s
request for information. She noted that while working as a window clerk she was provided with a
stool, but that she was still required to walk and stand. Appellant noted that she performed that
position from 2005 through 2009. In March 2015, she experienced numbness in the toes on her
left foot. In July 2015, appellant’s left foot began to “feel tired” which she attributed to walking
and standing on the hard floors. The pain progressed to soreness and a stabbing pin-like feeling
in her heel as well as pain on both sides of her left heel. Appellant retired in August 2015, but
continued to experience left foot pain and sought medical treatment about a week after her
retirement.
By decision dated March 1, 2016, OWCP denied appellant’s occupational disease claim,
finding that she had not submitted sufficient medical evidence to establish causal relationship
between her diagnosed left foot condition and her implicated employment duties.
On April 10, 2016 appellant requested reconsideration of the March 1, 2016 decision. In
support of her request, she submitted an April 14, 2016 report from Dr. Khulusi. Dr. Khulusi
diagnosed calcaneal bone spur on the left and left plantar fasciitis. Appellant also provided a
December 3, 2015 report from Dr. Stephen C. Wan, a podiatrist. Dr. Wan noted that she attributed
her left foot condition to prolonged walking and standing at the employing establishment. He
diagnosed left calcaneal bone spur and plantar fasciitis of the left foot. Dr. Wan noted appellant’s
various positions at the employing establishment and concluded that she experienced substantial
weight loading and mechanical stress to her feet which contributed to the formation of calcaneal

2

bone spur and soft tissue pain in the realm of plantar fasciitis. He opined that her job contributed
significantly to the onset of her left foot conditions.
By decision dated July 15, 2016, OWCP denied modification of its March 1, 2016 decision.
It found that the additional medical evidence of record did not contain sufficient medical reasoning
to establish causal relationship between appellant’s diagnosed conditions and her employment
activities.
On August 4, 2016 appellant requested reconsideration of the July 15, 2016 decision and
submitted a report from Dr. Khulusi dated August 1, 2016. Dr. Khulusi asserted that she had
previously provided the necessary medical rationale and requested that OWCP accept appellant’s
claim for left bone spur and plantar fasciitis.
By decision dated October 26, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim.
Appellant again requested reconsideration of the July 15, 2016 merit decision on
November 29, 2016. She provided a November 17, 2016 note from Dr. Khulusi which reviewed
the medical evidence appellant had previously submitted including Dr. Wan’s report. Dr. Khulusi
requested that OWCP refer appellant for a second opinion evaluation.
By decision dated December 9, 2016, OWCP reviewed the merits of appellant’s claim, but
denied modification of the July 15, 2016 merit decision. It noted that her October 28, 2014 job
offer provided for a sedentary position eight hours a day. OWCP again found that the medical
evidence of record was not well-reasoned and therefore insufficient to meet appellant’s burden of
proof.
On March 14, 2017 appellant requested reconsideration of the December 9, 2016 merit
decision. She submitted a March 2, 2017 report from Dr. Khulusi noting that standing and walking
on hard surfaces as well as carrying and lifting repetitively over the years caused appellant’s
bilateral plantar fasciitis and aggravated her heel spur. Appellant asserted, “The medical science
and medical studies do support that prolonged time standing on hard surfaces and increased time
walking does increase the risk of presenting with plantar fasciitis.”
By decision dated June 12, 2017, OWCP denied appellant’s request for reconsideration of
the merits of her claim. It found that Dr. Khulusi’s March 2, 2017 report did not provide any new
medical reasoning in support of appellant’s claim.
On November 17, 2017 appellant again requested reconsideration of the December 9, 2016
merit decision. In support of her request, she provided a report dated November 9, 2017 from
Dr. Khulusi diagnosing calcaneal bone spur on the left and left plantar fasciitis. Appellant asserted
that she had provided OWCP with additional medical evidence with the March 14, 2017 request
for reconsideration. Dr. Khulusi requested that OWCP accept appellant’s diagnosed conditions or
refer her for a second opinion evaluation.
By decision dated December 11, 2017, OWCP denied appellant’s request for
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant failed to meet one of the
above standards, OWCP will deny the application for review without reopening the case for a
review on the merits.5
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.6 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an OWCP
decision denying merit review, the function of the Board is to determine whether OWCP properly
applied the standards set for at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.8
The Board has held that the submission of evidence which repeats or duplicates evidence
already of record does not constitute a basis for reopening a case. The Board has also held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim under 5 U.S.C. § 8128(a).
In support of her November 17, 2017 reconsideration request, appellant submitted a report
from Dr. Khulusi dated November 9, 2017. Dr. Khulusi again diagnosed calcaneal bone spur on
the left and left plantar fasciitis. She asserted that she had provided OWCP with additional medical

2

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

J.F., Docket No. 17-1508 (issued March 28, 2018).

7

See supra note 3. See also id., Mark H. Dever, 53 ECAB 710 (2002).

8

Supra note 6; Annette Louise, 54 ECAB 783 (2003).

9

C.A., Docket No. 17-1050 (issued May 21, 2018).

4

evidence with the March 14, 2017 request for reconsideration. Dr. Khulusi requested that OWCP
accept appellant’s diagnosed conditions or refer her for a second opinion evaluation.
The issue underlying the denial of appellant’s claim is medical in nature -- that is whether
she has established left foot conditions was causally related to her employment activities. Her
request for reconsideration did not show that OWCP erroneously applied or interpreted a specific
point of law. Moreover, it did not advance a relevant legal argument not previously considered.
Consequently, appellant was not entitled to a review of the merits of the claim based on the first
and second above-noted requirements under section 10.606(b).
The Board finds that Dr. Khulusi’s November 9, 2017 report is repetitive. The Board has
held that the submission of evidence or argument which repeats or duplicates evidence already in
the case record does not constitute a basis for reopening a case.10 The Board further finds that
Dr. Khulusi’s November 9, 2017 report is irrelevant as it failed to address causal relationship, the
underlying medical issue before OWCP.11 Evidence which does not address the particular issue
under consideration does not constitute a basis for reopening a case.12 The Board thus finds that
this evidence submitted on reconsideration does not constitute relevant and pertinent new evidence
and is therefore insufficient to require OWCP to reopen appellant’s claim for consideration of the
merits.
The Board accordingly finds that appellant failed to meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

See L.R., Docket No. 18-0400 (issued August 24, 2018).

11

Id., G.W., Docket No. 16-0517 (issued April 27, 2016).

12

K.T., Docket No. 18-0193 (issued May 21, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

